DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abcarius (US 10,447,282 B2).
Regarding Claim 1, Abcarius teaches in Figure 4B a frequency modulation method based on a phase-locked loop capable of performing fast modulation independent of bandwidth, the method comprising: 
(a) determining a moment of change from a modulation rise to a modulation fall (using phase detector 402, which outputs up/dn signals determining the moments of change for 404); and 
(b) generating an offset current at the moment of change from the modulation rise to the modulation fall (based on the up/dn signals received by 404), and summing the offset current and a charge pump current to alternate an input current of a loop filter (where 406 receives the inputs from 404A, 404B, and 404C to sum and output to 408).  

Regarding Claim 2, Abcarius further teaches in Figure 4B the method, wherein, in the operation (b), the offset current is generated using a slope alternator circuit located in an integral path of the loop filter (using either 404b and/or 404c).  

Regarding Claim 3, Abcarius further teaches the method, wherein, in the operation (b), the offset current having a magnitude twice a magnitude of the charge pump current and having a direction opposite a direction of the charge pump current is generated (see Col. 9, lines 33-60, which discusses how 404B and 404C are controlled relative to the proportional path in 404A, where the current through 404B and 404C together generate an offset current signal magnitude twice that of 404B).  

Regarding Claim 4, Abcarius further teaches the method, wherein, in the operation (b), the offset current is not output during the modulation rise (see Col. 9, lines 41-44).  

Regarding Claim 5, Abcarius teaches in Figure 3B a frequency modulation system based on a phase-locked loop capable of
a loop filter including a proportional path and an integral path to determine a bandwidth of a phase-locked loop (406, which receives input from 404A through 404V of charge pump 404); 
a voltage-controlled oscillator configured to adjust a frequency according to an output of the loop filter (output of 406 is illustrated in Figure 4A to be provided to VCO 408); and 
a slope alternator configured to alternate an input current of the loop filter (using 404B and 404C within 404), wherein the slope alternator is located in the integral path of the loop filter to generate an offset current at a moment of change from a modulation rise to a modulation fall (see 404B and 404C within 404, which are further detailed in Figure 4A to receive the up/dn control from 402).  

Regarding Claim 6, Abcarius further teaches in Figure 4B the system, wherein the slope alternator generates the offset current having a magnitude twice a magnitude of a charge pump current in the proportional path and having a direction opposite a direction of the charge pump current (see Col. 9, lines 33-60, which discusses how 404B and 404C are controlled relative to the proportional path in 404A, where the current through 404B and 404C together generate an offset current signal magnitude twice that of 404B).  

Regarding Claim 7, Abcarius further teaches in Figure 4B the system, wherein the slope alternator sums the charge pump current and the offset current to alternate the input current of the loop filter (the inputs of 404A, 404B and 404C, as received by loop filter 406, where 406 sum and outputs one output to 408).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849